Citation Nr: 1221358	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  05-14 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge from military service constitutes a bar to VA compensation and pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant served on active duty from January 1990 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2004 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in August 2008, when the Board denied the appellant's claim on appeal.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the case was pending before the Court, in October 2011, the appellant's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion to Vacate and Remand.  In an October 2011 Order, the Court granted the motion, vacated the Board's August 2008 decision, and remanded the matter for readjudication consistent with the October 2011 Joint Motion.

In his substantive appeal, the appellant requested a travel Board hearing; however, he withdrew such request in October 2007.


FINDINGS OF FACT

1.  The appellant was discharged in March 1991, under conditions other than honorable (OTH) as a result of willful and persistent misconduct, to include being absent without leave (AWOL) on November 29, 1990; from February 6 to 14, 1991, and on February 21, 1991.

2.  The appellant was not insane during any part of his military service, to include any period of AWOL.


CONCLUSIONS OF LAW

The character of the appellant's discharge from military service is a bar to entitlement to VA compensation and pension benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.360 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Discussion of the Joint Motion for Remand

As discussed in the introduction, above, this matter has been remanded to the Board by the Court for action consistent with the terms of the October 2011 Joint Motion for Remand (JMR).  The JMR requires that the Board address three significant concerns.  First, the JMR notes that in determining whether the appellant's periods of absence without leave (AWOL) constituted willful and persistent misconduct under 38 C.F.R. §§ 3.12, the Board failed to address a notation in a March 1991 treatment note stating "Great Aunt 80 [years old] recently died [and] reason for his u[unauthorized] a[bsence]."  Second, the JMR found that the Board's analysis was insufficient with regard to whether the appellant was insane (as contemplated by 38 C.F.R. §§ 3.354(a)) at the time of the commission of his offenses; the JMR found that the Board's analysis in this regard was conclusive and did not make clear to what extent the Board actually applied the regulatory definition.  Third, the JMR noted that in Dennis v. Nicholson, 21 Vet. App. 18 (2007), the Court has held that the Veterans Claims Assistance Act of 2000 (VCAA) applies in such a case, and the Board must discuss whether the VCAA requirements have been satisfied in this case.

The Board addresses compliance with the VCAA in the section immediately following this paragraph.  In the analysis section that follows further below, the Board has expanded its discussion to further address the referenced March 1991 treatment note, and the Board has further explained its application of the pertinent regulatory definition of insanity.

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. § 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


Duty to Notify

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided notice to the appellant in July 2004, which was prior to the September 2004 rating decisions.  In this notice, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

In sum, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).


Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes the pertinent service personnel and treatment records in addition to numerous statements from the appellant.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Criteria & Analysis

The appellant is seeking to be declared eligible for VA compensation and pension benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term 'veteran' means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).

A discharge or release because of willful and persistent misconduct will be considered to have been issued under dishonorable conditions.  Willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

A person discharged under conditions other than honorable on the basis of an absence without official leave period of at least 180 days is barred from receipt of VA benefits unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence: (i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  (ii) Reasons for going AWOL. Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  (iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  38 C.F.R. § 3.12(c)(6)(i-iii).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  According to 38 C.F.R. § 3.354(a), definition of insanity, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b) provides when a rating agency is concerned with determining whether a appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.

Service medical records reflect that in September 1990, the appellant was brought to the clinic because he was unable to stand straight.  He had a very strong fruity breath, but he was cooperative, non-violent, quiet and non-combative.  The assessment was alcohol abuse.

Service personnel records reflect that on November 29, 1990, the appellant had an unauthorized absence (UA), and the punishment assessed was reduction in rate to E-1, forfeiture of $350.00 pay per month for two months, 45 days restriction, and 45 days extra duty.  Separate documentation contains entries for counseling and warnings.  Specifically, recommended corrective action was 'ensure you are on time or, preferably, early for all duty and work assignments.'  He was notified that assistance was available through his chain of command.  He was also informed that subsequent violation could result in an administrative separation under other than honorable conditions.

In January 1991, the appellant sought clinical treatment.  It was noted that he had recently been awarded pay deduction.  It was noted that he refuses to work and complained that forfeiture of his pay has resulted in him being broke and he is not able to send money to his wife and son.  The examiner noted that unbeknownst to the appellant, means were arranged to send money to his wife.  The assessment was stress related depression.  He was counseled and he spoke to his chain of command and it was explained to him regarding the financial arrangement.  The appellant expressed gratitude and had a positive attitude as a result of such meeting.

From February 6, to February 14, 1991, the appellant again had an unauthorized absence, and the punishment assessed was forfeiture of $100.00 per month for one month and confinement to Naval Station Brig for three days.

On February 21, 1991, the appellant had another unauthorized absence, and the punishment assessed was forfeiture of $300.00 pay per month for one month, 30 days restriction, and 30 days extra duty.

On March 14, 1991, the appellant received a 'Notice of an Administrative Board Procedure Proposed Action' that he was being considered for an administrative separation from service by reason of misconduct due to a pattern of misconduct.  He affixed his signature to such document acknowledging receipt.  That same day he signed and acknowledged a 'Statement of Awareness and Request for, or Waiver of, Privileges' and indicated that he did not desire consult with counsel and waived all of his rights.  The appellant affixed his signature to such document indicating his understanding that if such separation is under Other Than Honorable conditions, it may deprive him of virtually all veterans' benefits.

A March 15, 1991 memo from the Department of the Navy contains a recommendation for separation by reason of misconduct due to a pattern of misconduct.  Based on the violations detailed hereinabove, the appellant's commanding officer commented and recommended as follows:

[The appellant] is an exceptionally immature individual who shows no evidence of changing.  His performance and conduct have been unsatisfactory in every respect.  He cannot be trusted with any tasking and is the epitome of unreliability.  I do not want him on my ship and I think is it is [sic] a waste of my time to retain him in the naval service.  He is recommended for administrative discharge as soon as possible.  It is strongly recommended that the characterization of the discharge be other than honorable.

Four days later, the appellant sought clinical treatment complaining of being uptight and very much afraid to go underway.  He stated that he does not want to be away from his family.  He is under restrictions due to an unauthorized absence.  He stated that he had written a letter of grievance against his command as he felt he was being treated unfairly and now all he wanted to do was run away.  A family history was reflected that he financially supported his wife, son, and mother, that his great aunt had recently died, and that his sister was pregnant.  He indicated that he was confused and mislead by the recruiter when he joined the service.  He claimed that if released he would go back to school and be supported by his mother.  He denied suicidal and homicidal ideation.  The assessment was anxiety/depression.

The appellant was referred to psychiatry and 3 days later, he underwent an assessment.  It was noted that the appellant was experiencing serious difficulty adjusting to the Navy.  During high school he drank alcoholic beverages excessively and had an unauthorized absence during service.  He had realized recently that alcohol was a destructive influence and began total abstention.  Nonetheless, he had been getting into increasingly more trouble with his command for unauthorized absence and poor performance.  Other signs of disorder with poor adaptation included temper outbursts; easily frustrated; gripes when given work assignments which seem unfair to him; if told to do something in a manner which he feels is improper he will deliberately botch it up; feels others make unreasonable demands of him; believes his work performance is much better than what others says; criticizes people in authority; if he does not like another person he may attempt to mess up the other person's work; and, impulsivity.  On mental status examination, he was preoccupied with what he regards as the unjust treatment he has been receiving.  He was harboring ideas of going AWOL as a desperate way of dealing with his stressful situation.  The Axis I diagnosis was no mental illness with excessive drinking in the past, and the Axis II diagnosis was personality disorder with borderline features.  It was recommended that the appellant be discharged for a personality disorder which existed prior to entry into service which rendered him unsuitable for military service.  On a March 26, 1991 Report of Medical History completed by the appellant for separation purposes, he checked the 'No' boxes with regard to 'depression or excessive worry' and 'nervous trouble of any sort,' and checked the 'Yes' box for 'frequent trouble sleeping.'  A March 26, 1991 examination conducted for separation purposes reflects that his psychiatric state was not examined at that time.

In the case of Cropper v. Brown, 6 Vet. App. 453 (1994), the United States Court of Appeals for Veterans Claims (Court) found that UA is the type of offense that would interfere with and preclude performance of an appellant's military duties and thus, could not constitute a minor offense.  In light of the fact that the appellant was AWOL on three separate occasions, the Board finds that the appellant's conduct cannot be considered a minor offense.  The Board also finds it highly significant that there were three periods of AWOL and that as such the appellant's conduct can be viewed as persistent.  The appellant was also fully informed of the consequences of his actions, and his conduct with such knowledge must be viewed as willful.  The record also shows warnings and counseling for his behavior.  Based on the overall nature of the appellant's conduct, the Board is compelled to conclude that it constituted willful misconduct.

The appellant has argued that his periods of AWOL during service were treated unfairly through large withholdings of funds that resulted in severe financial hardships in his family.  These hardships led him to have a mental breakdown.  He has also claimed that he had difficulty adjusting to military life which resulted in mental duress.  He acted as he did due to the strain of the circumstances in his life, not due to willful misconduct.  Such contentions, however, are not supported by the evidence of record.  Initially, the Board notes that the appellant's pay was only deducted subsequent to his initial UA.  Subsequent to such UA, while he was punished with a pay deduction, he was also counseled and recommendations were made as to how he could improve his behavior.  While acknowledging that subsequent to such pay deduction, the appellant sought treatment for what was deemed by the examiner to be stress related depression, at the same appointment, it was explained to him that in light of his pay deduction, means had been arranged to be sent to his wife.  It was specifically noted that he had spoken to his change of command regarding the financial arrangement and as a result the appellant had a positive attitude and was thankful for having been listened to.  Thus, at that time, even though the appellant initially was suffering from stress related depression as assessed by the examiner, after an explanation that his family was being taken care of financially, it appeared that such issue was resolved and the appellant was discharged to duty.  Thus, the appellant's reasoning that he suffered a mental breakdown due to the severe financial hardships suffered by his family are not supported by the evidence.  As detailed the withholding of funds was solely due to the misconduct of the appellant, and after his first violation he was assured that his family was being taken care of.  The appellant, however, then proceeded to have two additional UAs in February 1991.  The service medical records reflect that the appellant appeared to be acting out and performing poorly due to what he viewed as unfair treatment, but there is no indication that he was insane at such time.  During examination in March 1991, the appellant acknowledged that he had disciplinary and performance issues, and indicated that he had problems with authority.  Likewise, the appellant's commander detailed that the appellant was an immature individual who performed duties unsatisfactorily and was completely unreliable.

The Board acknowledges, as was noted by the October 2011 JMR, that a March 1991 service treatment record includes a note indicating that at least one of the appellant's unauthorized absences was due to the recent death of his great aunt.  The Board has considered whether the evidence of record presents compelling circumstances to warrant unauthorized absence.  The same report shows that the appellant "feels that he's being treated unfairly and now all he wanted is to run away."  As discussed above, the March 1991 records show that the appellant was harboring ideas of going AWOL as a desperate way of dealing with his stressful situation.  The evidence indicates that the appellant's motives for unauthorized absence primarily featured his frustration with service rather than necessity from a family emergency.  Although the service records show that the appellant generally expressed that he wanted to return to his family and was unhappy with the service, he did not cite any compelling family emergency requiring his presence for each of the multiple unauthorized absences.  The Board finds no persuasive basis for concluding that the death of the appellant's great aunt may be considered a compelling circumstance to warrant his persistent repeated unauthorized absences at different times over a range of four months.  That Board again notes that the appellant signed and acknowledged a 'Statement of Awareness and Request for, or Waiver of, Privileges' and indicated that he did not desire consult with counsel and waived all of his rights.  The appellant affixed his signature to such document indicating his understanding that if such separation is under Other Than Honorable conditions, it may deprive him of virtually all veterans' benefits.  The Board finds that the evidence does not support finding that the appellant felt at that time that his unauthorized absences were due to compelling circumstances beyond the scope of his dissatisfaction with the service itself.

In any event, the length and character of the appellant's service exclusive of the period of AWOL do not support any finding of compelling circumstances for the unauthorized absences.  With reference to the analytical considerations presented in 38 C.F.R. § 3.12(c)(6), the Board finds that the appellant's service was not generally of such quality and length that it can be characterized as honest, faithful, and meritorious and of benefit of the Nation.  As discussed above, the service records show that the appellant's commanding officer considered the appellant's "performance and conduct have been unsatisfactory in every respect."  The Board finds the determination of the appellant's commanding officer and the information in the service records is more probative than the appellant's self-serving contentions to the contrary.  The Board finds that the appellant's term of approximately 15 months of service featuring the commanding officer's highly negative characterization of the quality of that service does not support finding compelling circumstances to warrant his multiple unauthorized absences.

While acknowledging the diagnosis of personality disorder upon his discharge, the in-service examiner specifically determined that he did not have a mental disability; there was no finding of insanity.  Likewise, the appellant has not submitted any post-service medical evidence of a post-service psychiatric disability, to include any evidence that he was insane at the time of his willful misconduct.  In addition, there is no indication that the Department of the Navy has upgraded the character of the appellant's discharge.  The appellant was informed of the possibility of an upgraded via an October 2007 supplemental statement of the case.  He was also advised that if he obtained such an upgrade, he could re-apply for VA benefits.

In accordance with the terms of the October 2011 JMR, the Board now presents additional clarifying discussion of its application of the regulatory definition of insanity.  VA regulations provide that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 .

The Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  In May 1997, the VA General Counsel issued an opinion which discussed the intended parameters of the types of behavior which were defined as insanity in 38 C.F.R. § 3.354(a).  The opinion states that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It further indicates that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  The phrase 'interferes with the peace of society' in the regulation referred to behavior which disrupted the legal order of society.  It holds that term 'become antisocial' in the regulation referred to the development of behavior which was hostile or harmful to others in a manner which deviated sharply from the social norm and which was not attributable to a personality disorder.  It was indicated that the reference in the regulation to 'accepted standards of the community to which by birth and education' an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was stated that the regulatory reference to 'social customs of the community' in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.  VAOPGCPREC 20-97.

The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  Finally, the opinion also holds that personality disorders, including an antisocial personality disorder do not satisfy the definition of insanity as contemplated by 38 C.F.R. § 3.354 .  Id.

Insanity constitutes a narrow definition of the law.  The appellant was diagnosed with a personality disorder during service, but this does not satisfy the definition of insanity.  One March 1991 record shows a preliminary assessment of "anxiety/depression" and resulted in the appellant being referred to psychiatric evaluation; this record does not appear to have been prepared by a psychiatric expert and does not appear to present any formal psychiatric diagnosis (the observation that the appellant was experiencing feeling of anxiety and depression warranting psychiatric evaluation is not a diagnosis of a psychiatric pathology).  The Board finds it highly significant that the subsequent service psychiatric evaluation report (from three days later) specifically shows that the appellant was found to have "[n]o mental illness" and, rather, had an Axis II diagnosis of a passive aggressive personality disorder with borderline features.

Service treatment records show no other manner of psychiatric disorder or disease in the appellant.  On examination in March 1991, the appellant endorsed having experienced frequent trouble sleeping, but this does not meaningfully suggest the presence of insanity under any aspect of the applicable narrow definition.  In March 1991, the appellant otherwise denied any psychiatric symptoms, to include experiencing periods of unconsciousness, nervous trouble of any sort, loss of memory or amnesia, and depression or excessive worry.

Although the appellant was not psychiatrically evaluated directly in connection with his March 1991 separation examination, he was separately psychiatrically evaluated in connection with his discharge in March 1991.  The notes of the March 1991 psychiatric evaluation of the appellant shows that the personality disorder diagnosis was not accompanied by any other found pertinent psychiatric diagnosis.  The March 1991 reports are highly probative.  They reveal that neither the appellant nor trained medical examiners were of the opinion that the appellant was insane during the pertinent time period.  This contemporaneous evidence of the appellant's mental status during the pertinent time period is persuasive and the Board finds that the appellant was not insane at the time of any offense.  The Board notes that the time period that an in-service offense was committed is the relevant time period in terms of determining whether the appellant was insane for the purposes of this appeal concerning the character of his service discharge.  See Gardner v. Shinseki, 22 Vet.App. 415 (2009). 

However, there is no evidence probatively indicating that the appellant was insane at the time of his misconduct, or at any time during military service.  Nor do the records reflect that the appellant had a disease that caused him to act in a manner not in accordance with his normal method of behavior; or caused him to interfere with the peace of society, or caused him to depart from the accepted standards of the community.  In general, the evidence shows that the appellant knowingly acted during the misconduct.  Consequently, there is no applicable exception to the characterization of the appellant's discharge as dishonorable.

By his statements and testimony, the appellant appears to be contending that stressful circumstances and allegedly unfair treatment should exonerate him and except him from having his service be considered dishonorable.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.

The Board finds that the more probative and persuasive evidence regarding the events surrounding the appellant's misconduct discharge are the service records as they were made contemporaneously or within a short time after the events occurred, while the appellant's recent statements and testimony are being made many years after his discharge from service and in conjunction with seeking compensation from VA.  Thus, the appellant's statements are inherently less probative as they are being made remotely from the events surrounding his discharge and in seeking monetary benefits.  See e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

Finally, there is no evidence that the appellant's discharge has been upgraded by a discharge review board established under 10 U.S.C.A. § 1553.

For the foregoing reasons, the appellant's discharge from military service is considered to have been issued under dishonorable conditions.  An exception is not warranted because the appellant was not insane at the time of his willful and persistent misconduct that caused such a discharge.  38 C.F.R. § 3.12.  The Board also observes that there also were no compelling circumstances to warrant his unauthorized absences.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In sum, the Board finds that the character of the appellant's discharge based upon willful and persistent misconduct precludes eligibility for VA compensation and pension benefits.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


